Citation Nr: 1000962	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-01 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for residuals of left 
ankle fracture, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for residuals of low 
back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from January 1961 to January 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania and Boston, Massachusetts, which continues to 
maintain jurisdiction of the claims.  An April 2006 rating 
decision of the Philadelphia RO assigned a 20 percent rating 
for the Veteran's residuals of left ankle fracture.  An April 
2007 rating decision of the Boston RO, in pertinent part, 
denied entitlement to service connection for a right ankle 
disorder and residuals of low back injury.

In March 2009, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The record further reflects that the Veteran more recently 
filed claims for service connection for bilateral hearing 
loss and tinnitus.  These claims are referred to the RO for 
appropriate disposition.  

Finally, the record reflects that while the Veteran indicated 
his intention to withdraw his claim for service connection 
for a right ankle disorder in a written statement dated in 
November 2007, he thereafter continued to prosecute the 
appeal of this claim and testimony was received on this issue 
at the time of his hearing before the Board in March 2009.  
Consequently, the Board finds that this claim continues to be 
a subject for current appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

At the time of the Veteran's hearing before the Board in 
March 2009, he testified that he had been treated by Dr. 
William Griever with respect to his back and right ankle 
(transcript (T.) at p. 9).  At the time of the hearing, he 
also provided a private medical record from Dr. Griever, 
dated in February 2009.  This was the only record from Dr. 
Griever that was provided by the Veteran.  A review of this 
record reflects that it refers to only the left ankle.  
Consequently, since there is an indication that there may be 
additional records from Dr. Griever relating to his treatment 
of the Veteran's back and ankles, the Board finds that all of 
the issues on appeal should be remanded so that an effort can 
be made to obtain all of the Veteran's records from Dr. 
Griever.  

After any additional records from Dr. Griever are associated 
with the claims folder, as a result of relevant treatment 
during service, and current complaints of right ankle and low 
back disability as demonstrated by the testimony of the 
Veteran and the recent private treatment record from Dr. 
Griever, the Board finds that the Veteran should also be 
provided with an appropriate examination to determine whether 
any current right ankle and low back disorders are related to 
the Veteran's active service.  

Finally, since the last examination of the Veteran's service-
connected residuals of left ankle fracture was conducted in 
January 2006, he should be scheduled for a current 
examination to determine the severity of this service-
connected disability.  In this regard, the examiner should 
also be instructed to comment on the nature and extent of the 
incisional scar associated with the treatment of the left 
ankle, located over the medial malleolus, as well as any 
neurological residuals.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
obtain all of the Veteran's treatment 
records from Dr. William Griever.  

2.  Thereafter, the Veteran should be 
afforded an appropriate VA orthopedic 
examination.  The claims file should be 
made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (probability of 50 
percent or greater) that any current 
right ankle disorder had its onset 
during active service or is related to 
any in-service disease, event, or 
injury.

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (probability of 50 
percent or greater) that any current 
low back disorder had its onset during 
active service or is related to any in-
service disease, event, or injury.

The examiner should also identify all 
orthopedic findings, neurological 
findings, and scarring related to the 
Veteran's service-connected left ankle 
disability and fully describe the 
extent and severity of those residuals.

The examiner must provide a 
comprehensive report including complete 
rationale for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

3.  Finally, readjudicate the claims on 
appeal.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

